Citation Nr: 0213827	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $14,457, to 
include the issue of whether waiver of recovery of the 
overpayment is precluded by bad faith, fraud or 
misrepresentation.

(The issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional disability as 
a result of prostate surgery at the Miami VA Medical Center 
in October 1997 will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision of the St. Petersburg, 
Florida Regional Office's (RO) Committee on Waivers and 
Compromises (Committee), which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits in the amount of $14,457. The veteran testified at a 
hearing before a Hearing Officer at the RO in June 2001. 

The Board is undertaking additional development on the issue 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability as a result of 
prostate surgery at the Miami VA Medical Center in October 
1997 pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  In October 1997, the veteran submitted a claim for 
nonservice-connected pension benefits and reported that he 
was unemployed and that his spouse's only source of income 
was Social Security benefits.

2.  The veteran was awarded VA improved pension benefits 
effective November 1, 1997; he was informed in VA letters and 
by VA Form 21-8768, that he was obligated to provide prompt 
notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.

3.  In a February 1998 Improved Pension Eligibility 
Verification Report (EVR), the veteran reported that he had 
earned income from employment as a bus driver.

4.  In August 1999, the RO retroactively terminated the 
veteran's improved pension benefits effective November 1997, 
creating an overpayment in the amount of $14,457.

5.  In an October 1999 Financial Status Report, the veteran 
reported that his spouse's income included both Social 
Security benefits and retirement benefits.

6.  The veteran engaged in willful misrepresentation of 
material facts with the intent of retaining VA benefits that 
he was not entitled to receive.


CONCLUSION OF LAW

Waiver of recovery of an overpayment in the amount of $14,457 
of the veteran's improved pension benefits is precluded by a 
finding of misrepresentation on the part of the veteran.  38 
U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.965(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice and duty-to-assist 
provisions of the VCAA do not apply to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132 (2002).

The veteran seeks waiver of recovery of an overpayment of 
pension benefits in the amount of $14,457.  In the January 
2000 Waiver Decision, the Committee initially determined that 
waiver of recovery of the overpayment was not precluded by 
bad faith, fraud or misrepresentation on the part of the 
veteran.  It was concluded that recovery of the debt would 
not be against the standards of equity and good conscience.  
Following the testimony of the veteran in June 2001, the 
Committee issued a supplemental statement of the case 
indicating that the Committee determined that waiver of 
recovery of the debt was precluded by misrepresentation on 
the part of the veteran.  

A waiver of an overpayment of improved pension benefits may 
be authorized in a case in which collection of the debt would 
be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a).  However, a finding of fraud, 
misrepresentation and/or bad faith on the part of the veteran 
precludes consideration of waiver of recovery of the debt.  
38 C.F.R. § 1.965(c).  In other words, if fraud, 
misrepresentation, or bad faith is found, the elements of the 
standard of equity and good conscience are not for 
consideration, since the granting of waiver of recovery is 
precluded.

"Bad faith" denotes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government.  38 C.F.R. § 1.965(b)(2) 
(2001).  For misrepresentation, there must be willful 
misrepresentation of a material fact.  The misrepresentation 
must be more than non-willful or mere inadvertence.  38 
C.F.R. §§ 1.962(b), 1.965(b).  It should be emphasized that 
only one of the three elements (fraud, misrepresentation, or 
bad faith) need be shown to preclude consideration of waiver 
of recovery of an overpayment or waiver of collection of any 
indebtedness.  38 U.S.C.A. § 5302(c) (West 1991).

In October 1997, the veteran submitted a claim for non-
service connected pension benefits, to include special 
monthly pension benefits on the basis of being housebound or 
in need of aid and attendance, in lieu of his current 10 
percent service-connected disability compensation.  He 
indicated that he was currently hospitalized for prostate 
cancer and hypertension.  With that claim, he submitted VA 
Form 21-527, Income-Net Worth and Employment Statement.  He 
indicated that he had been employed as a bus driver but had 
not worked since May 1997 due to prostate cancer.  He stated 
that he had no monthly income and that his spouse's only 
income was $400 in Social Security benefits.  He also 
indicated that he had applied for Social Security benefits 
and anticipated that benefits would begin in the next couple 
of months.  

By rating action in December 1997, the RO granted entitlement 
to nonservice-connected pension benefits, to include special 
monthly pension because of the need for aid and attendance, 
effective from October 28, 1997.

By letter dated in December 1997, the RO notified the veteran 
of the grant of pension benefits and that pension would be 
paid as the greater benefit.  He was advised that the rate of 
pension was dependent on his income.  He was also advised 
that he should report any change in income, dependents or net 
worth.  He was told to immediately report when he began to 
receive Social Security benefits.  Included with the notice 
was VA Form 21-8768 which included information regarding 
income reporting requirements.  

In February 1998, the veteran submitted an EVR.  He reported 
that from January to December 1998 he earned wages of $31,000 
and that from January to December 1999 he would earn $5,166.  
He reported that his spouse's only source of income was $610 
per month in Social Security benefits.  

By letter dated in June 1999, the RO notified the veteran 
that he had provided conflicting information regarding his 
income from November 1997 to date.  The income he reported on 
the February 1998 EVR was noted.  He was requested to furnish 
a statement from his last employer regarding income and the 
date his employment terminated.  He was also requested to 
furnish a copy of his spouse's Social Security award letter.  
He was advised that failure to provide this information would 
result in a return to the 10 percent compensation rate 
effective November 1, 1997.  

By letter dated in August 1999, the RO notified the veteran 
that his disability compensation award had been reestablished 
effective on November 1, 1997.  It was noted that evidence 
had been received showing that his income had changed and 
that he had not responded to the letter dated in June 1999.  

In October 1999, the veteran submitted VA Form 20-5655, 
Financial Status Report, in connection with he request for 
waiver of recovery of the overpayment of pension benefits.  
He reported that he was receiving Social Security benefits in 
the amount of $801 per month and VA compensation of $96 per 
month.  He also reported that his wife was receiving Social 
Security benefits of $568 per month and retirement benefits 
of $1,131 per month.  He stated that he had worked as a bus 
driver from January 1998 to March 1999.  

In May 2001, the veteran submitted copies of W-2 forms 
showing that he earned wages in 1999 and had no wages in 
2000.

In June 2001, the veteran testified that he was aware that if 
there were changes in his income he was supposed to notify 
the VA.  He indicated that the overpayment was his fault.  He 
was unable to explain why he did not initially report his 
wife's retirement income and indicated that it could have 
been a mistake.  He also indicated that his wife had told him 
that she did not want her income reported.  He testified that 
he did not intend to misrepresent himself and that not 
reporting her income was a careless mistake.  He testified 
that he was not trying to get more money from the government.  
He testified that he took a leave of absence from his job at 
the time of the surgery in October 1997 and indicated that he 
was off work for approximately two months.  He testified 
that, at the time of the October 1997 surgery, he told his 
doctor what kind of work he did and asked when he would be 
able to go to work.  He stated he did not hide the fact that 
he was employed.  He testified that he worked in 1998 but did 
not work in 1999.  

After consideration of the record, including the testimony of 
the veteran, and the applicable regulatory provisions, the 
Board finds he engaged in willful misrepresentation of 
material facts with the intent of retaining VA benefits that 
he was not entitled to receive.  On his application for 
pension benefits, the veteran stated that he was not employed 
due to being disabled.  It was later discovered that he was 
in fact employed.  He testified that while he took a leave of 
absence from his employment at the time of prostate surgery 
in October 1997, he was in fact employed.  He testified that 
he did not attempt to hide the fact that he was working to 
his doctor.  The record also indicates that he failed to 
report his wife's total income by failing to report her 
retirement income received in addition to Social Security 
benefits.  He has acknowledged that he was aware of the 
reporting requirements but failed to accurately report her 
income.  

The Board finds that the actions of the veteran constituted 
misrepresentation of material facts.  As a result of the 
veteran's misrepresentation, the overpayment in the amount of 
$14,457 was created.  By failing to truthfully report his 
employment status and to accurately and fully report his and 
his spouse's income, the veteran concealed relevant financial 
information.  The Board simply does not believe his testimony 
that he did not intend to misrepresent his employment status 
or his total income during the period in question.  The 
veteran's actions cannot be deemed to be non-willful or mere 
inadvertence.  The Board finds that the veteran purposely did 
not inform the VA that he was employed at time he submitted 
his claim for pension in October 1997 and that he did not 
accurately report his spouse's income in 1997 in order to 
obtain and maintain receipt of VA improved pension benefits.  
He testified that he was truthful with his doctor regarding 
his employment status but the record clearly shows that he 
maintained to the VA that he was unemployed when he applied 
for pension benefits.  He did not inform that VA of his 
wife's retirement income until he submitted his financial 
status report in 1999.  The evidence clearly shows that the 
veteran willfully refused to inform the VA accurately of his 
employment status and total income so that he could 
wrongfully obtain VA pension benefits to which he was not 
entitled and to continue receiving VA benefits in excess of 
those he was entitled to receive.  As such, the Board finds 
that he did in fact willfully misrepresent material facts.  
Likewise, the Board does not find that the veteran lacked the 
requisite knowledge of the likely consequences of failing to 
report his and his spouse's income.  As indicated, he was 
fully aware of the reporting requirements, and his 
affirmative report of no income when he was receiving income 
was not mere inadvertence.  Cf. 38 C.F.R. § 1.962(b) (2001).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for waiver.  It establishes that the veteran misrepresented 
his and his spouse's income to VA on his October 1997 
application for pension and on the February 1998 EVR.  His 
actions constitute misrepresentation in his dealings with VA.  
The overpayment of VA benefits resulted from these 
misrepresentations on the part of the veteran, and waiver of 
this debt is precluded by law, regardless of the veteran's 
current financial status or any of the other elements of the 
standard of equity and good conscience.  38 U.S.C.A. 
§ 5302(c); 38 C.F.R. § 1.965(b).



ORDER

Waiver of recovery of an overpayment in the amount of $14,457 
of the veteran's improved pension benefits is precluded by a 
finding of misrepresentation on the part of the veteran.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

